[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION
The Memorandum of Decision dated December 31, 1992 and filed in the above matter is amended in the following respects:
1. Paragraph two on the third page should read "Three of the named defendants were not beneficiaries."
2. The last sentence of paragraph two on the third page should read as follows:
    "The court ordered counsel for the plaintiff to provide the court with proof that notice had been given those three beneficiaries who were Domingo Daniel George Van Dyk, James Enrique Van Dyk and Richard Shaw Ray, Jr."
3. The date referred to in the last paragraph of page ten should be March 10, 1992 instead of March 2, 1992.
4. The date referred to in the last two paragraphs of page 13, which is "3", should read March 9, 1992.
In all other respects the Memorandum of Decision dated December 31, 1992 remains as filed.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE